Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants filing of the amended claims dated 4/24/2020. Claims 1-9 have been amended and new claims 10-13 have been added. Claims 1-13 are pending and are being examined based on the merits herein. 

Application Priority
This application filed 04/24/2020 is a national stage entry of PCT/CN2018/ 108622, Int. Filing Date: 09/29/2018, claims foreign priority to 201711014218.2, filed 10/26/2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 4/24/2021, 2/24/2021, 5/06/2021, 07/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 1, 4-7, 11 and 13 the word "preferably" or ‘more preferably’ renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention. See MPEP § 2173.05(d). To advance prosecution, the limitation following the word “preferably” is not considered to obtain broadest reasonable interpretation. It is not clear for example in claim 1, that R1 is limited to methyl and ethyl. 
Regarding claim 8, it is not clear how a pharmaceutical composition further includes a pharmaceutical spray device, a medicinal dropper, a medicinal soft brush or a combination thereof. A pharmaceutical composition comprises pharmaceutically active ingredients and excipients. It cannot contain a brush or a dropper for example. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) and Hemchand et al. (https://www.farmavita.net/ documents/Tablet%20coating.pdf 2009). 
The instant claims are directed to:

    PNG
    media_image1.png
    518
    582
    media_image1.png
    Greyscale


Chongxi et al. teachings relates to high penetration compositions and its uses comprising compounds that include:

    PNG
    media_image2.png
    594
    510
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    360
    531
    media_image3.png
    Greyscale


carbon atoms alkyl, R1 and R2 is H, alkyl, alkoxy etc. (See [0165-0174], claim 12). 
The reference explicitly teach diethylaminoethyl acetyl salicylate.AcOH (Table 4. Compound 1, [0444]) and diethylaminoethyl salicylate AcOH (Table 4, compound 5) and (diethylamino)ethyl 2-(p-isobutylphenyl)propanoate.AcOH (Table 4, compound 6), which are the salts encompassed in the instantly claimed formula (l) (salts of compounds of instant claim 10). The reference explicitly teaches the composition comprising the compounds and its pharmaceutically acceptable salts include hydrochloride, acetate etc. (see claim 20, [0443]). 
Chongxi et al. teaches pharmaceutical composition comprising the high penetration prodrug and a pharmaceutically acceptable carrier, such as a liquid or solid filler, diluent, excipient, solvent or encapsulating material [0345]-[0346]. Some of the pharmaceutically acceptable carriers include: cellulose, and its derivatives, such as ethyl cellulose, pyrogen-free water; isotonic saline, ethyl alcohol etc. [0348-0350]. The solid dosage form includes binders such as carboxymethylcellulose, alginates, gelatin, polyvinyl pyrrolidone, sucrose and/or acacia [0414].
The dosage forms for oral administration include powder, tablets, pills, capsules etc. [0352], spray formulations [0418], [0419]. The reference teaches solid dosage form tablets that may be made by compression or molding, optionally with one or more accessory ingredients. Compressed tablets may be prepared using binder (for example, gelatin or hydroxypropylmethyl cellulose), molded tablets may be made by molding in a suitable machine a mixture of the powdered peptide or peptidomimetic moistened with an inert liquid diluent, also as slow or controlled release of the agent with 
Chongxi teaches the use of the composition in conditions like pain, skin condition etc. (claims 29-30). Further taught is that a therapeutically effective dose delivered to disease site [0427]. 
Chongxi teaches packaging the composition in kits, the reagents may be provided as dry powders, usually lyophilized, including excipients, stabilizers, which on dissolution will provide a reagent solution having the appropriate concentration [0377]. 
Hemchand teachings are to the different aspects of tablet coating. The reference teaches in page 8 describes film coating. The process includes deposition of a thin film of a polymer surrounding the tablet core, wherein the polymer is solubilized into solvent, other additives like plasticizers and pigments are added and the resulting solution is sprayed onto a rotated tablet bed. The drying conditions cause the removal of the solvent, giving thin deposition of coating material around each tablet core (p 8, para 1, 
From the teachings of Chongxi et al., a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to formulate a composition comprising the compounds as in the instant claims along with a pharmaceutical carrier e.g. water, ethylcelluose, saline etc. because (i) the reference teaches the same non-steroidal anti-inflammatory compound(s) its salts (ii) different dosage formulations including oral, spray, aerosol. As to the stability, the reference explicitly teaches different dosage formulations including oral, spray, aerosol etc. Thus, it is obvious to a person of ordinary skill in the art that such formulations are stable. Further, the reference teaches binder to be added to the formulation to give strength and the film formers to increase shelf life etc. Chongxi teaches tablets, microencapsulated dosage forms, aerosols, controlled release, enteric coating etc. Hemchand explicitly teaches the process of solid core coated with liquid film formers, e.g. ethyl cellulose. Thus such formulation obtained from the prior art teachings would have a ‘separated solid portion including a therapeutically effective amount of the pharmaceutically acceptable salt of a compound of formula I and the liquid portion 
A person of ordinary skill in the art would have been motivated to arrive at the stable pharmaceutical composition from Chongxi with a reasonable expectation of success and use the composition for therapeutic treatment. Thus claim 1, would have been obvious over the prior art teachings. 
As to claims 2-4, Chongxi teaches the solvents that can be used include water, alcohol etc. and the dosage forms include powder, tablets and the binder that can be included in the solid dosage form include starch. 
As to claim 9, Chongxi teaches formulations comprising the active ingredient and excipients in the form of spray,  and sprays with customary propellants can be formed with the solid mixture (active agent) and the liquid propellant for use and is well known in the art. 
As to claims 10-11, the compounds and the acetic acid salts are taught by Chongxi. As to claim 12, the pharmaceutically acceptable acid that can be used in the process and the salt includes hydrochloride. 


5 is rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) and Hemchand et al. (https://www.farmavita.net/documents/ Tablet%20coating.pdf2009) as applied to claims 1-4, 9-12 above and in view of Zuccarelli et al. (US 6,951,657). 
Claim 5 is limited to specific ratio amounts of the pharmaceutically acceptable salt of compound of formula I to the binder. 
Chongxi et al and Hemchand as above. The references describe binders in the pharmaceutical formulations but do not explicitly teach the ratio as in instant claim 5.
Zuccarelli et al. teaches particles coated with ibuprofen, coating with HPMC and ethyl cellulose. In example 1, it is taught that an amount of 8 mg of HPMC is added to coat ibuprofen of 200 mg. 
A person of ordinary skill in the art from Zuccarelli would have found it obvious before the effective filing date of the claimed invention to add HPMC, a binder in the ratio of 1:25 of ibuprofen. The instant pharmaceutical salts are non-steroidal anti-inflammatory derivative. Ibuprofen is NSAID. A person of ordinary skill in the art would have found it obvious to formulate pharmaceutical salt of compound of claim 1 to the binder in the ratio of 100:4 (25:1 is taught by the prior art). A person of ordinary skill in the art would have been motivated to do so is to obtain a reasonable amount of success in preparing the composition for therapeutic use. Thus, claim 5 is addressed. 



6 is rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) and Hemchand et al. (https://www.farmavita.net/documents/ Tablet%20coating.pdf2009) as applied to claims 1-4, 9-12 above and in view of Breneman (Abbott Laboratories, 2011, p 1-30). 
Claim 6 is limited to specific repose angle of the powders of claim 3.
Chongxi et al and Hemchand as above. Chongxi teaches powders of the formulation comprising powders but do not teach the repose angle as claimed. 
Breneman teach in page 13, 4.4.3, Angle of Repose Measurements, that angle of repose is measured to quantitatively assess the flowability of samples. The reference teaches in page 14, Table 4 that the generalized potential performance of angle of repose for powders, angle of repose 25-30 is considered excellent in performance, 31-35 as good and above as fair, poor, very poor etc. (See Table 4). 
A person of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to limit the angle of repose angle to 25-30 and not above 35 for excellent performance for flowability of pharmaceutical powder. One of ordinary skill in the art would have been motivated to do so is to maintain a good flowability of the pharmaceutical powder composition.  






7 is rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) and Hemchand et al. (https://www.farmavita.net/ documents/ Tablet%20coating.pdf2009) as applied to claims 1-4, 9-12 above and in view of Manukondakeerthi et al. (Asian J of Research in Pharmaceutical Sciences, 2014, p 1-18).
Claim 7 is limited to hermetic packaging of the pharmaceutical composition of claim 1 and claim 8 includes a pharmaceutical spray device, a medicinal dropper, a medicinal soft brush or a combination thereof.. 
Chongxi et al and Hemchand as above. Chongxi teaches kits, a packaged combination of the regents [0377] but fail to teach the hermetic package and its material as claimed. The reference do not teach the limitations of claim 8. 
Manukondakeerthi et al. teaches containers be well closed, tightly closed and hermetically closed for packaging components (See p 1, line 29, also p 15, Closures, p 17, Packaging for liposomes). Packaging materials encase pharmaceutical products (See p 1, Introduction, line 1). Polyethylene bottle containers, p 15, Light resistant containers for packaging capsules and tablets are taught. Further teaches glass bottles as the first choice for a large number of pharmaceuticals, e.g. tablets (Table 1, p 7, Packaging materials and closures, Glass).
From Manukondakeerthi a person of ordinary skill in the art would have found it obvious to use hermetic sealing container or bottles with polyethylene or glass for packaging the pharmaceutical formulation of claim 1. A person of ordinary skill in the art would have been motivated to do so is to encase the pharmaceutical products and protect them from degradation (e.g. oxidation, moisture etc.). 
13 is rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) and Hemchand et al. (https://www.farmavita.net/documents/ Tablet%20coating.pdf2009) as applied to claims 1-4, 9-12 above and in view of Anderson et al. (US 3,341,416).
Claim 13 is to specific ratios of the solid to liquid portion and the compound to the solvent. 
Chongxi et al and Hemchand as above. Though the references teach the formulation comprising the salt of formula I compound as in claim 1, the reference is not explicit in teaching the weight ratios as in instant claim 13. 
Anderson teaches aspirin preparation comprising water (solvent and other excipients for encapsulation (e.g. ethyl cellulose). See Example 1. Aspirin is in the amount of 30 lbs to water 80 lbs which is in the ratio of 1:2.67. The residual aspirin obtained is encapsulated with a mixture comprising cyclohexane and ethyl cellulose liquid. Aspirin to encapsulation excipient liquid is in the ratio of 30 lbs to 505.5, which is 1:16.8. Ethyl cellulose is deposited to the solid aspirin by way of coating and aspirin particles are recovered (See p 2, last para to 1st para of page 3). In example III, the amount of aspirin is reduced and ethyl cellulose is increased. The reference claims teaches major part of the solvent, e.g. cyclohexane in the overall process and minor part of aspirin. 
From Anderson it is clear that the active ingredient, the solvent and liquid portion can be varied to obtain a formulation that comprises a stable solid and liquid portion separated from each other. From Anderson one of ordinary skill in the art would have found it obvious to adjust the water solvent to 20:100 as in one of the examples the 
Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9,718766 teaches high penetrations drugs that encompasses compounds of instant formula I, its composition, e.g. tablets and its use. WO 2008007171A1 teaches compounds of formula I, its composition, e.g. tablets. 







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7, 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending Application No. 16764434 (‘434) in view of Chongxi et al. (US 2009/0238763).
The instant claim 1 as above. The dependent clams are limited to specific solvents, dosage forms, binders, weight ratios of the ingredients, repose angle, packaging material, and specific compounds of formula I. 



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    143
    662
    media_image5.png
    Greyscale

claim 8 is limited to specific solvents, e.g. water, ethanol etc. Claim 9 to hermetic packaging, packaging material selected from polyethylene, glass bottle etc. Claims 3-15, 11-14 are limited to specific compounds of formula I. 
Chongxi et al. as discussed above. 
The instant claims 1-4, 7-12 would have been obvious over the reference claims and Chongxi because (i) there is overlap of compounds of formula I by reference claims by using them for administration (ii) a composition with a separated solid portion with a . 
This is a provisional nonstatutory double patenting rejection.






The instant claim 1 as above. The dependent clams are limited to specific solvents, dosage forms, binders, weight ratios of the ingredients, repose angle, packaging material, and specific compounds of formula I. 
Reference claims of ‘973 are directed to 2-(diethylamino)ethyl 2-acetoxybenzoate hydrochloride crystal. The structure of the compound is as follows:

    PNG
    media_image6.png
    129
    192
    media_image6.png
    Greyscale

Reference claims of ‘817 are directed to the use of 2-(diethylamino)ethyl 2-acetoxybenzoate hydrochloride crystal. The structure of the compound is as follows:

    PNG
    media_image6.png
    129
    192
    media_image6.png
    Greyscale

This is one of the pharmaceutical salt compounds of the instant claim 1. 
The reference claims are not explicit in teaching the stable pharmaceutical composition comprising the salt compound and the solvent as claimed. 
Chongxi et al. as discussed above. 


				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627